Citation Nr: 1215552	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-32 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left knee meniscus tear.

2.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for status post left wrist fracture.

4.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for thoracolumbar strain with degenerative changes. 

5.  Entitlement to an initial compensable rating prior to April 9, 2009, and to a disability rating greater than 10 percent thereafter, for cervical strain with degenerative changes.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 2008. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to a temporary 100 percent rating based upon convalescence following May 2008 surgery to the service connected left knee disability has been raised by the record (August 2008 Report of Contact), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Upon a complete review of the claims file, the Board notes that the Veteran's post-service treatment reports, from a non-VA medical facility (a service medical center in San Diego, California) extend only to December 2009.  Though the May 2011 supplemental statement of the case lists as evidence treatment records from that service facility dated through June 2010, those records are not in the file.

As well, the May 2011 supplemental statement of the case listed as evidence a June 2009 VAMC San Diego FIRM primary care evaluation and considered this evidence in the adjudication of the Veteran's appeals.  Yet, despite a review of the claims file, the Board was unable to locate this VA evaluation, nor find any report by the Veteran that he is receiving post-service VA treatment.  In January 2011 the Veteran was afforded a VA joints examination to determine the severity of his service connected disabilities.  The examiner noted the claims file was not sent, though he reviewed medical records for the examination.  While VA examinations, and accompanying tests, were afforded the Veteran for these and other claims in April 2008, November 2008, December 2008, and April 2009, and these examinations may account for the January 2011 VA joints examiner's references, as these appeals are pertaining to the initial disability ratings for service-connected disabilities for the entire appeal period since the original claim, any relevant records must be accounted for.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records from the San Diego VAMC dated from April 2008 to the present, in particular any FIRM primary care evaluations dated in June 2009.  Document any negative results for the claims file.  

2.  Contact the Veteran and determine where he is receiving post-service medical treatment for the service-connected left knee, right knee, left wrist, cervical spine, and thoracolumbar spine disabilities.  

If he has received medical treatment for the service-connected disabilities on appeal (left knee, right knee, left wrist, cervical spine, and thoracolumbar spine) at the Naval Medical Center in San Diego, California, or any other facility, request that he complete the appropriate releases to obtain treatment reports dated after December 2009 from that facility or from any other facility.  Upon the Veteran's completion of signed releases, request any such records.  

3.  Lastly, readjudicate the Veteran's claims for an initial rating greater than 10 percent for left knee meniscus tear; an initial compensable rating prior to April 9, 2009, and a disability rating greater than 10 percent thereafter, for right knee patellofemoral pain syndrome; an initial compensable rating prior to April 9, 2009, and a disability rating greater than 10 percent thereafter, for status post left wrist fracture; an initial compensable rating prior to April 9, 2009, and a disability rating greater than 10 percent thereafter, for thoracolumbar strain with degenerative changes; and entitlement to an initial compensable rating prior to April 9, 2009, and a disability rating greater than 10 percent thereafter, for cervical strain with degenerative changes.  If any benefit sought on appeal continues to be denied, the Veteran should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



